Case 1:19-cr-10250-RWZ Document 34 Filed 09/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 19-CR-10250

UNITED STATES OF AMERICA
V.
ALEXIS BAEZ
ORDER
September 15, 2020
ZOBEL, S.D.J.

On August 21, 2019, defendant pled guilty to an Information charging him with
six counts of Possession with Intent to Distribute and Possession of Fentanyl in violation
of 21 U.S.C. § 841(a)(1) and was subsequently sentenced to 48 months imprisonment
followed by three years of supervised release. He filed a request for compassionate
release with the warden at USP Lewisburg based on the threat COVID-19 poses to his
health, which petition the warden denied. The matter is now before me on defendant's
Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). Docket # 28.

A motion for compassionate release may only be granted upon a determination
that there are “extraordinary and compelling reasons” to warrant a sentence reduction,
18 U.S.C. § 3582(c)(1)(A), and after consideration of the sentencing factors set forth in
18 U.S.C. § 3553(a). Defendant, who is 52 years old, suffers from numerous medical
conditions, including Type II diabetes mellitus and hypertension, and asserts that he is
in danger of developing serious complications if he contracts COVID-19. The

government concedes that the risk to defendant is an “extraordinary and compelling

1
Case 1:19-cr-10250-RWZ Document 34 Filed 09/15/20 Page 2 of 2

reason(]’ that allows a reduced sentence, but nonetheless opposes the motion based
on § 3553(a) factors and the Bureau of Prison’s response to the pandemic.

Defendant pled guilty to a six-count Information charging him with possession
with intent to distribute a total of more than 1.2 kilograms of fentanyl, an amount that
called for a ten-year mandatory minimum sentence. 21 U.S.C. § 841(b)(1)(A)(vi).
Nonetheless, defendant, who had no criminal record, was able to avail himself of the
safety valve, 18 U.S.C. § 3553(f). To date, he has served only 16 months of his already
substantially reduced 48-month sentence. Defendant's vulnerability to COVID-19 is not
in dispute. However, the BOP and USP Lewisburg implemented extensive measures to
reduce the likelihood of infection that included suspending non-essential visits to the
prison, limiting inmate and staff movement, screening inmates and staff, and
quarantining new inmates with potential exposure to the virus. At this juncture,
defendant does not demonstrate that these safeguards are insufficient to protect him
from infection. The drug quantity and seriousness of the offense weigh heavily against
a further reduction of defendant’s sentence to time served.

The Motion to Reduce Sentence (Docket # 28) is DENIED without prejudice to

renewal should defendant’s health become seriously compromised.

 

S Cpe
September 15, 2020 od
DATE RYA W. ZOBEL

UNITED STATES DISTRICT JUDGE
